United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-3324
                                   ___________

Andre Porter,                             *
                                          *
             Appellant,                   *
                                          *
      v.                                  *
                                          *
St. Louis County, Missouri; St. Louis     *
County Health Department; Unknown         *
Rotnick, St. Louis County Health          *
Department, Individually and              *
Officially; Unknown Todd, Doctor,         *
St. Louis County Health Department,       *
Individually and Officially; Rita         *   Appeal from the United States
Hendrick, Nursing Supervisor, St.         *   District Court for the Eastern
Louis County Health Department,           *   District of Missouri.
Individually and Officially; Deb          *
Kinder, Head Nurse, St. Louis County      *      [UNPUBLISHED]
Health Department, Individually and       *
Officially; R.N. Jane Unknown,            *
Nurse, St. Louis County Health            *
Department, Individually and              *
Officially; Hector Sanchez, Nurse,        *
St. Louis County Health Department,       *
Individually and Officially; Kate         *
Rudisill, Nurse, St. Louis County         *
Health Department, Individually and       *
Officially; Gary Preston, St. Louis       *
County Health Department,                 *
Individually and Officially; Henry        *
Willis, Correctional Officer, St. Louis   *
County Justice Center, Individually       *
and Officially; Tina Hahler,            *
Caseworker, St. Louis County            *
Justice Center, Individually and        *
Officially; Alexis Woods,               *
Correctional Officer, St. Louis         *
County Justice Center, Individually     *
and Officially; Al Breeding, Unit       *
Manager, St. Louis County Justice       *
Center, Individually; Charles Dooley,   *
County Executive, Officially; Roy       *
Mueller, Director of Justice Services,  *
Individually,                           *
                                        *
             Appellees.                 *
                                   ___________

                             Submitted: January 4, 2011
                                Filed: January 7, 2011
                                 ___________

Before LOKEN, BOWMAN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Andre Porter appeals the adverse grant of summary judgment entered by the
District Court1 in this 42 U.S.C. § 1983 action. Having conducted de novo review of
the record and viewing the evidence in the light most favorable to Porter, see Mason
v. Corr. Med. Servs., Inc., 559 F.3d 880, 884–85 (8th Cir. 2009) (standard of review),
we cannot say that defendants’ conduct rose to the level of deliberate indifference
within the meaning of applicable case law, see Langford v. Norris, 614 F.3d 445,
459–60 (8th Cir. 2010). We also conclude that the District Court did not improperly


      1
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.

                                         -2-
consider the affidavits that were notarized by defense counsel, and did not abuse its
discretion in declining to appoint counsel. Accordingly, we affirm, see 8th Cir. R.
47B, and we deny Porter’s motion for counsel.
                        ______________________________




                                         -3-